DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Applicant argues specifically, neither 3GPP TSG-RAN WG3#66 R3- 093153 nor TS 29.171, whether considered individually or in combination, discloses “sending ... an initial message for a second location session and an indication of the second location session to the network entity after sending the final message for the first location session and the second indication of the first location session, wherein the second location session is initiated after the first location session ends, wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session,” as recited, and therefore Applicant’s claims are patentable over the proposed combination of 3GPP TSG-RAN WG3#66 R3- 093153 and TS 29.171.
However, The Examiner respectfully disagree.  As best understood the Examiner based on the given claim language, the claims read on 2 location sessions.  Given the broadest reasonable interpretation 2 location sessions as broadly outlined in the claim language can happen in 2 ways( i.e., Concurrently or sequentially) . Based on the prior art of record it is obvious to one of ordinary skill in the art, if not clearly anticipated that concurrent (2 location session occurring at the same time) can be distinguished based on a correlation ID or session ID as taught by the prior art) and sequential location sessions as argued by the Applicant can be distinguished likewise. Furthermore, it appears that claim language merely reads on starting a 2nd location session after completing a first location session.  For Example, requesting the location of a gas station (first location request) and retrieving the location of said gas station. Subsequently, requesting the location of a mall (the second or new location request at a future time) and retrieving the location of the mall.   Therefore, the rejection is maintained as proper and made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO ET AL: "Clarification on LPP and LPP a transport and routing", 3GPP DRAFT; R3-093153_LPP_LPPA ROUTING AND TRANSPORT, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, no. Jeju; 20091109, 9 November 2009 (2009-11-09), hereinafter, “ 3GPP TSG-RAN WG3#66 R3-093153”  in view of "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Location Services (LCS); LCS Application Protocol (LCS-AP) between the Mobile Management Entity (MME) and Evolved Serving Mobile Location Centre (E-SMLC); SLs interface (Release 15)",3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 29.171 v0.3.0 ,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. CTWG4, no. VI5.0.0,18 June 2018 (2018-06-18), pages 1-63 , hereinafter, “3GPP TS 29.171 v0.3.0”.  
 	Consider claims 1, 12, 23, and 27, 3GPP TSG-RAN WG3#66 R3-093153 teaches a method for supporting location services for a user equipment (UE) performed by a location server (e.g., see at least figures 2 and 4 where the illustrated UE and E-SMLC has multiple session terminated by the same E-SMLC  ), the method comprising: sending, in response to receiving a first location request for the UE, an initial message for a first location session and a first indication of the first location session to a network entity (this limitation is met by at least figure 2 which illustrates a location Session instigated by the MME. the instigation of location sessions by the MME implies that any first message sent within the context of the instigated session between MME and E-SMLC, e.g. any Location Request message in accordance with the SLs protocol may be considered as an "initial message" of a corresponding service request procedure or session- Also note from Figs. 1 and 4, that such Location Request messages, i.e. initial location session messages, carries a Correlation ID. - Section 2, 4th paragraph, ".. Correlation lD is an identifier assigned by the MME to identify/indicate a location session in E-UTRAN and should be unique for all concurrently active session in particular MME ;
sending, in response to receiving a second location request for the UE, an initial message for a second location session and an indication of the second location session to the network entity – this is met by the illustrated Fig. 2,4, i.e., possibility for having several location sessions between a UE and a single E-SMLC, when applying feature mapping for the initial message/ session indication of a first location session, mutatis mutandis, also to the second session shown in Figs. 2,4), wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session (this is met as an implicit consequence of the disclosure of the uniqueness requirement for the Correlation ID disclosed in Section 2,4th paragraph, "… Correlation ID is an identifier assigned by the MME to identify / indicate/a location session in E-UTRAN and should be unique for all concurrently active session in particular MME” since Correlation IDs have to be unique across sessions, using a Correlation ID for another session implies that per the SLs protocol definition it has to be, and therefore also is different from a Correlation ID used for another session )
 	3GPP TSG-RAN WG3#66 R3-093153 cites 3GPP TS 29.171 v0.3.0, which teaches sending a final message for the first location session and a second indication of the first location session to the network entity ( this is met by  3GPP TSG-RAN WG3#66 -R3-093153 e.g. citation [2]/ 3GPP TS 29.171 v0.3.0, Par. 6.3, wherein the disclosed "Location Abort" or "Reset" exception procedures comprise the sending of session terminating, and hence a final messages for the particular sessions, between MME and E-SMLC endpoints, wherein the respective messages also comprise a session indicator in the form of the aforementioned, session identifying/indicating Correlation ID).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include sending a final message for the first location session and a second indication of the first location session to the network entity after sending the final message for the first location session and the second indication of the first location session, wherein the second location session is initiated after the first location session ends (i.e., starting a second session after location abort/ resetting the first session), wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session for the purpose of determining location 
 	Consider claims 2, 13, 24 and 28, 3GPP TSG-RAN WG3#66 teaches wherein the first indication of the first location session and the second indication of the first location session comprise a first correlation identifier (ID) and the indication of the second location session comprises a second correlation ID, wherein the second correlation ID is different from the first correlation ID (see correlation IDs with respect to figures 1 and 4).
 	Consider claims 3 and 14, 3GPP TSG-RAN WG3#66 teaches wherein the network entity determines the first correlation ID and the second correlation ID(see correlation IDs with respect to figures 1 and 4).
 	Consider claims 4, 15, 25 and 29,  3GPP TSG-RAN WG3#66 does not explicitly teach the information exchange receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request.
 	However, in analogous art, the disclosure of  3GPP TS 29.171 Par. 6.2.2 teaches receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request (i.e., endpoint information exchange using correlation IDs as distinct identifiers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request  for the purpose of using endpoint information exchange using correlation IDs as distinct identifiers.
 	Consider claims 5, 16, 26 and 30,  3GPP TSG-RAN WG3#66 teaches the claimed invention further comprising: determining a first session identifier (ID), wherein the first indication of the first location session and the second indication of the first location session comprise the first session ID, wherein the initial message for the first location session and the final message for the first location session comprise the first session ID; and determining a second session ID, wherein the second session ID is different from the first session ID, wherein the indication of the second location session comprises the second session ID, wherein the initial message for the second location sessions comprises the second session ID.(i.e., the MME facilitating location sessions with the E-SMLC using SLS protocols – correlation IDs are across all location sessions and used as a parameter for all location sessions and used as a parameter for interactions between the MME and E-SMLC to distinguish communications – see sections 2-6)
 	Consider claims 6 and 17,  3GPP TSG-RAN WG3#66 does not explicitly teach wherein the first indication of the first location session comprises an indication that the first location session is a new location session, wherein the indication of the second location session comprises an indication that the second location session is a new location session.
 	However, In view of 3GPP TS 29.171 Par. 6.2.2 disclosure of connection-oriented, i.e. session based, information transfer occurring within the context of a location request procedure, wherein the latter is initiated by a location request message in accordance with the feature mapping noted 3GPP TSG-RAN WG3#66;
 	It would have been obvious to a person of ordinary skill in the art to arrive at the claimed first indication of the first location session comprises an indication that the first location session is a new location session, wherein the indication of the second location session comprises an indication that the second location session is a new location session for the purpose of distinctly identifying location sessions.
 	Consider claims 7 and 18, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the second indication of the first location session comprises an indication of an end of the first location session.
	However, in view of 3GPP TS 29.171 Par. 6.3 which indicates wherein the disclosed "Location Abort" or "Reset" exception procedures comprise the sending of session terminating, and hence final messages for the particular sessions, between MME and E-SMLC endpoints, wherein the respective messages also comprise a session indicator in the form of the aforementioned, session identifying/indicating Correlation Id;
 	It would have been obvious to a person of ordinary skill in the art to include wherein the second indication of the first location session comprises an indication of an end of the first location session for the purpose of terminating/aborting/resetting a location session as suggested by 3GPP.
 	Consider claims 8 and 19, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the final message of the first location session is an acknowledgment message.
 	However, in view of 3GPP TS 29.171 Par. 1.3.5 which indicates the SLs interfaces support of a "reset acknowledge" message (or similar of a (abort request) location response message;
 	It would have been obvious to a person of ordinary skill in the art to include wherein the final message of the first location session is an acknowledgment message for the purpose of acknowledging transactions of a location session as suggested by 3GPP.
 	Consider claims 9 and 20, 3GPP TSG-RAN WG3#66 teaches wherein the location server is an Enhanced Serving Mobile Location Center (E-SMLC) and the network entity is a Mobility Management Entity (MME) (e.g., see at least figures 1 and 4).
 	Consider claims 10 and 21, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the location server is a Location Management Function (LMF) and the network entity is an Access and Mobility Management Function (AMF).
 	However, considering 3GPP LTE to 3GPP 5G evolution, it would have been obvious to try wherein the skilled person would apply the concept disclosed in 3GPP TSG-RAN WG3#66  also to an evolved 5G network (i.e. a network comprising an LMF instead of an E-SMLC, and an AMF instead of an MME), without such requiring the application of any particular inventive skill to arrive at the claimed invention
  	Consider claims 11 and 22, 3GPP TSG-RAN WG3#66 teaches wherein the initial message for the first location session, the final message for the first location session and the initial message for the second location session are each a Long Term Evolution (LTE) Positioning Protocol (LPP) message ( e.g., see the close relationship and in effect direct, one-to-one mapping between LPP and Location Sessions, see e.g. Section 3, 2nd paragraph: "For every location session exists on LPP session", which also suggests a similar relationship between corresponding SLs and LPP protocol messages).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646